Citation Nr: 1806987	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected major depressive disorder (MDD).

2.  Entitlement to service connection for hyperthyroidism, to include as secondary to the service-connected MDD.  

3.  Entitlement to an effective date prior to January 15, 2009, for the award of an increased 50 percent rating for service-connected MDD.

4.  Entitlement to an effective date prior to January 15, 2009, for the award of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1979 to September 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of history, in a January 2007 rating decision, the Veteran was granted service connection for MDD at 30 percent disabling, effective June 7, 2006.  She did not appeal this award.  On January 15, 2009, VA received the Veteran's claim for an increased rating for her MDD.  In a May 2010 rating decision, the RO granted a 50 percent rating, effective January 15, 2009.  The Veteran submitted a timely Notice of Disagreement as to both the rating awarded and the effective date and subsequently perfected her appeal.  In a January 2011 rating decision, the Veteran was granted a TDIU, effective January 15, 2009.  She submitted a timely Notice of Disagreement with the effective date and perfected her appeal.

These matters were previously before the Board in October 2016 at which time they were remanded to afford the Veteran a hearing.  In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The issues of entitlement to an evaluation in excess of 50 percent for MDD and entitlement to service connection for hyperthyroidism, to include as secondary to MDD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased rating for her MDD on January 15, 2009.

2.  An increase in the Veteran's MDD was not ascertainable in a report of examination or hospitalization between January 15, 2008, and January 15, 2009.

3.  Prior to January 15, 2009, the Veteran's combined schedular disability evaluation was 50 percent from October 29, 2004, and 70 percent from June 7, 2006, with no single disability rated at least 40 percent.

4.  The Veteran first met the schedular requirements for a TDIU on January 15, 2009.

5.  Prior to January 15, 2009, the Veteran's service-connected disabilities alone did not prevent her from engaging in substantially gainful employment such as to warrant referral for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 15, 2009, for a 50 percent rating for MDD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than January 15, 2009, for a TDIU have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In addition, the claim at issue is subject to the more specific criteria under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, and the treatment occurred within the prior one-year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie v. Shinseki, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id. 

I.  MDD Effective Date

As noted above, the Veteran was awarded service connection for MDD in a January 2007 rating decision at 30 percent disabling; this was unappealed and therefore final.  The Veteran submitted a claim for an increased rating that was received January 15, 2009, and was subsequently awarded an increase to 50 percent disabling, effective the date of claim.  Accordingly, an earlier date may only be awarded if an increase was ascertainable in a report of examination or hospitalization between January 15, 2008, and January 15, 2009.

Psychiatric disabilities such as MDD are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

During the relevant period, there were no VA examinations conducted, however, several VA medical records discuss the Veteran's symptoms.  In April 2008, the Veteran reported to VA clinicians at a regular psychiatric visit that she was doing the same as at her last visit, describing adequate sleep, appetite, and energy levels for most routine activities of daily life.  Fluctuation of symptoms due to her thyroid condition was noted.  No delusions or perceptual disturbances were identified.  Her mood was reported to be neutral, and affect was fairly congruent/pleasant.  The clinician noted she was overall alert and oriented with adequate cognition, and normal speech and thought processes.  No active suicidal or homicidal ideation was reported.  The clinician observed very good insight and good judgment.  A PHQ-2 depression screen was performed and resulted in a score of 2.  The Veteran's pharmacotherapy of Sertraline and Zoloft were continued at the same levels.

In October 2008, the Veteran was seen again at a regular psychiatric appointment and reported that she was overall the same as at her last visit, with her mood continuing to vacillate with her unstable thyroid axis.  She reported family stressors, as well.  The clinician noted that she was overall alert and oriented with adequate cognition, normal speech and thought processes, and there were no reported delusions or perceptual disturbances.  Her mood was described as depressed/dysthymic and affect as sad/anxious/frustrated.  There was no active suicidal or homicidal ideation, and the Veteran displayed good insight and judgment.  The Veteran's prescribed medications were continued at the same levels.

VA records from March and June 2009 note worsening symptoms and increases to the Veteran's prescribed medications.  

The Veteran reported that depression, along with several other service-connected and nonservice-connected disabilities, made employment difficult.

The Board finds that an increase in the Veteran's MDD was not ascertainable between January 15, 2008, and January 15, 2009.  In the relevant medical records available, her symptoms were shown to be generally stable over time and required the same levels of medication management.  Her symptoms of depressed mood and sleep impairment most closely approximate a 30 percent disability rating.  Clinicians did not observe symptoms such as those listed in the General Rating Formula at the 50 percent level, nor were symptoms of a similar nature and severity reported.  As recorded by the Veteran's mental health providers, her symptoms between January 15, 2008, and January 15, 2009, did not rise to the 50 percent disability level.  Accordingly, an effective date earlier than January 15, 2009, for a 50 percent rating for MDD is denied.

II.  TDIU Effective Date

TDIU is assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. § 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. § 4.16(a).  For these purposes, disabilities of common etiology are considered a single disability.  Id.

Where these requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Such claims should be submitted to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (interpreting 38 U.S.C. § 501).

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities prior to January 15, 2009, were MDD rated at 30 percent disabling, effective June 7, 2006; status post hysterectomy and left salpingo-oophorectomy at 30 percent disabling from October 29, 2004; degenerative disc disease of the cervical spine rated at 20 percent disabling from October 29, 2004; right upper extremity radiculopathy rated 10 percent disabling from October 29, 2004; and sinusitis, rated 0 percent disabling from October 29, 2004, resulting in a combined evaluation of 50 percent from October 29, 2004, and 70 percent from June 7, 2006.  As such, the Veteran did not meet the threshold requirements for a schedular TDIU prior to January 15, 2009.  

As of January 15, 2009, with the increase of her MDD disability to 50 percent, her combined evaluation was 80 percent; meeting the schedular threshold, she was awarded a TDIU as of that date.  The Board has considered whether referral to the Director of Compensation Service for extraschedular consideration is merited prior to January 15, 2009.

The Veteran has a Bachelor of Science degree and Master's Degree, as well as additional coursework in other fields.  She served in the Personnel Programs Office while serving in the U.S. Air Force.  Following service, she worked at a bank for several years and in a human resources department for four years.  She reported last working in June 2001 and stated that she quit due to difficulties typing.

Beginning in March 2005, the Veteran began receiving Social Security disability benefits due to degenerative disc disease of the cervical and lumbar spine, right median nerve paralysis, carpal tunnel syndrome of the right upper extremity, osteoporosis, left epicondylitis, left shoulder, and affective disorder.

At one VA examination in April 2005, no functional limitations affecting employment were noted.  At another examination the same month, functional impairments of a weakened grip in her right hand and the inability to do excessive overhead work when holding her neck in one position for any length of time were reported.  At another VA examination in October 2006, no functional limitations were noted.  However, the Veteran reported difficulties typing and writing with her right hand.  An October 2006 VA psychiatric examination determined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  A December 2006 VA examination report included an opinion that the Veteran's cervical strain with degenerative changes should not preclude her from maintaining gainful employment in a light duty/sedentary job that does not require heavy lifting, pushing, pulling, or driving long distances.  A July 2007 VA examination found no significant effects on employment from the Veteran's sinusitis.

The Veteran sought VA vocational rehabilitation and in July 2005, a counselor determined that she had an employment handicap due to a number of disabling conditions, poor financial situation, long period of unemployment, and possible negative employer attitudes due to age and work history.  She began a training program that included enrollment in a second Master's Degree program for rehabilitation counseling.  The Veteran did not finish the academic program, citing health problems and family issues.  In June 2008, the Veteran was discontinued from VA vocational rehabilitation due to not continuing her training or academic program because of her self-reported medical situation, severe pain, and depression.

Although the Veteran was not working prior to January 2009, that fact alone does not render her unemployable for purposes of extraschedular consideration.  She received Social Security disability benefits due to a combination of nonservice-connected and service-connected disabilities.  The vocational rehabilitation counselor's decision to discontinue counseling was based on the Veteran's reports of an inability to attend classes and continue her program due to health problems, but the specific conditions were not identified.  VA examinations over this period indicate the Veteran could sustain employment with some limitations.  

The Board finds that the totality of the evidence indicates that the Veteran was not rendered unemployable due to her service-connected disabilities prior to January 2009.  It is clear from the record that her disabilities impaired her ability to perform certain functions.  This impairment of function, however, is recognized by the ratings assigned to the Veteran's service-connected disabilities.  The pieces of evidence indicating an overall inability to work during the period prior to January 2009, however, plainly contemplate the impairment arising from disabilities that were not service-connected, including the Veteran's age.  In these circumstances, the Board concludes that the weight of the evidence does not support referral to the Director of Compensation Service for extraschedular consideration.

Accordingly, an effective date earlier than January 15, 2009, for a TDIU is denied.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date prior to January 15, 2009, for the award of an increased 50 percent rating for MDD is denied.

An effective date prior to January 15, 2009, for the award of a TDIU is denied.


REMAND

I.  MDD Evaluation

The Veteran last underwent a VA examination for her MDD in May 2010.  She has indicated that her symptoms have worsened and she has since been prescribed increased dosages of her medications.  Under the circumstances, the Board is of the opinion that the Veteran should be offered a new VA psychiatric evaluation.  See e.g., 38 C.F.R. § 3.327(a) (2017) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or the current rating may be incorrect).  At the October 2017 hearing, the Veteran testified that she has difficulty sleeping, panic attacks, impulse control issues, forgetfulness, passive suicidal intent, and crying bouts.  The Veteran's testimony and the increased prescriptions indicate a new evaluation is necessary to determine the severity of the Veteran's service-connected MDD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

II.  Hyperthyroidism Service Connection

The Veteran has contended that her MDD has proximately caused or aggravated her nonservice-connected hyperthyroidism.  

Some evidence suggests that the Veteran's thyroid condition affects her MDD, which would not warrant service connection (see April 2017 medical record, which states that her impaired thyroid functioning is a contributing causative factor to her depression symptoms).  VA compensation is not available for "reverse" secondary service connection (i.e., a nonservice-connected disability aggravating a service-connected disability).  Other records suggest a correlation, but do not state clearly, whether the Veteran's depression affects her thyroid condition or her thyroid condition affects her depression.  Because the correlation between the conditions is unclear, and the Veteran has not been afforded a VA examination to date, the Board finds that it would have to rely on its own medical judgment to support any conclusions regarding secondary service connection.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  Therefore, a VA examination and opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to any outstanding records pertaining to her major depressive disorder, specifically to include any outstanding private treatment records.  She should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  Schedule the Veteran for an appropriate VA psychiatric evaluation to assist in determining the current level of severity of the service-connected MDD.  The relevant documents in the claims folder should be made available to the VA examiner for review and he or she should indicate such review in the examination report.  A detailed history of relevant diagnoses and symptoms and social and occupational impairment should be obtained from a review of the evidence and from the Veteran.  All indicated studies should be performed, to include any neuropsychological testing. 

The VA examiner should report the extent of the MDD symptoms and social and occupational impairment that are due to the MDD symptoms, in accordance with VA rating criteria.

The clinician is asked to provide a rationale and explain the reasons behind any opinions expressed and conclusions reached.

4.  Schedule the Veteran for an appropriate VA thyroid examination to determine the nature, extent, onset, and etiology of any disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

The examiner is asked to opine on the following:  

a.  Regarding the Veteran's hyperthyroidism or any other diagnosed thyroid disability, whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service; and 

b.  Whether it is at least as likely as not (probability of 50 percent or better) that any thyroid condition was caused by the service-connected MDD; and

c.  Whether it is at least as likely as not (probability of 50 percent or better) that any thyroid condition was aggravated (i.e., worsened beyond the natural progression) by the Veteran's service-connected MDD.

d.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


